DETAILED ACTION
In application filed on 11/11/2019, Claims 1-21 are pending. Claims 12-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to system, classified in CPC G01N 21/3577.
II. Claims 12-21, drawn to method, classified in CPC G01N 21/39.

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process of “detecting light…” as claimed in claim 12, can be practiced manually; For example, the detection can be performed by a trained personnel with the naked eye (using visible spectrophotometry). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Groups I and II are drawn to different fields of search and CPC classifications.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with the Attorney Joseph Houston on 10/18/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-21. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021, 03/09/2021, 09/02/2021, 05/17/2022 and 05/31/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 and 19-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maity et al. (US20110244588A1). 
Regarding Claim 12, Maity teaches a method for analyzing for structures in a solution (Para 0020, referred to as one or more analytes in an analyte solution), the method comprising:
Illuminating (See Para 0047-0048 for the analytes solutions in the flow cell being exposed  the reflected light)  the solution (Para 0020, 0047-0048, referred to as analyte solution)  across a spectral band (Para 0028, ….a light source that emits a continuous spectrum output over a range of wavelengths…); 
detecting light from the light source after interaction with the solution (Para 0022,…methods of the invention, for detection of analytes, rely upon a change in intensity ( as opposed to spectral measurement) of the outgoing light from the cavity, hence, the sensitivity of measurements of the invention is not limited by the resolution of the detector) and an etalon (Para 0042, referred to as cavity, ref. 12; Para 0053); and 
analyzing a response of the detector to resolve contrast information of the etalon to assess the structures in the solution (See Para 0053- 0058 for response analysis and  the improvement of SNR).

Regarding Claim 13, Maity teaches the method of claim 12, wherein the structures are cells or proteins (Para 0087).

Regarding Claim 14, Maity teaches the method of claim 12, further comprising splitting the light from the light source(Para 0046,… beam 22 is split into two portions using a beam splitter 24…;Para 0047-0048; Para 0063)  to additionally perform absorption spectroscopic analysis of the solution (See Para 0048,…more number of analytes bind with the ligands thereby changing the reflectivity of the anomalous reflection surface 18. This change in reflectivity is reflected by a change in the intensity of light in the interference spectrum). 

Regarding Claim 15, Maity teaches the method of claim 12, wherein the solution  (Para 0020, referred to as one or more analytes in an analyte solution) is a flowing solution (See Para 0041, … before flowing the next analyte solution in the fluidic channels). 

Regarding Claim 16, Maity teaches the method of claim 12, wherein the solution  (Para 0020, referred to as one or more analytes in an analyte solution) is in a bioreactor (Para 0087, ….analysis of biomolecules, kinetic and equilibrium analysis of biochemical reactions, control of fermentation processes…; Bioreactor is inherently taught). 

Regarding Claim 17, Maity teaches the method of claim 12, wherein the etalon  (Para 0042, referred to as cavity, ref. 12; Para 0053) is established (Para 0020, …anomalous reflection surface may be in operative association with a flow cell that contains an analyte solution in fluidic channels) at a volumetric sample detection region (Para 0020, referred to as flow cell) of an in-situ probe (Para 0008; Fig. 5, referred to as anomalous reflection surface)  in a bioreactor (Para 0087, ….analysis of biomolecules, kinetic and equilibrium analysis of biochemical reactions, control of fermentation processes…; Bioreactor is inherently taught). 

Regarding Claim 19, Maity teaches the method of claim 12, wherein detecting light from the light source after interaction with the solution and an etalon is conducted in a transmission arrangement (See Para 0030; Para 0031, …the reflectance or the transmittance of the two surfaces effect the performance of the cavity; Para 0033,… transmission function of the cavity; Para 0047-0050…change in the intensity of light indicates the concentration/presence of analyte in the analyte solution; Also see Figs. 1-2 and 7 for arrangement).  

Regarding Claim 20, Maity teaches the method of claim 12, wherein detecting light from the light source after interaction with the solution and an etalon is conducted in a transflection arrangement (Para 0031, …the reflectance or the transmittance of the two surfaces effect the performance of the cavity; See Para 0047; Also see Figs. 1-2 and 7 for arrangement). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over by Maity et al. (US20110244588A1) in view of Milne et al. (US20140177932A1)

Regarding Claim 18, Maity teaches the method of claim 12, having the wherein the structures (Para 0020, referred to as one or more analytes in an analyte solution)
Maity does not teach that the structures form aggregates.

In the analogous art of apparatus, methods, and computer program products used to nondestructively detect undissolved particles, such as glass flakes and/or protein aggregates, in a fluid in a vessel, such as, but not limited to, a fluid that contains a drug, using illumination source, Milne teaches systems can detect and identify transparent and/or translucent particles that refract and/or scatter light (e.g., protein aggregates, glass flakes or lamellae, and blobs of oil), particles that reflect light (e.g., metal flakes), and/or particles that absorb light (e.g., black carbon and plastic particles) based on their different optical characteristics (Para 0122). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Maity and Milne to incorporate structure forming aggregates as taught Milne, motivated by the need to identify transparent and/or translucent particles that refract and/or scatter light (e.g., protein aggregate) (Para 0122). Doing so allows of the demonstration of the capability of the system to the detect faint particles such as protein aggregates (Para 0258). 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over by Maity et al. (US20110244588A1). 
Regarding Claim 21, Maity teaches the method of claim 12, further comprising directing the light from the light source to an etalon  (Para 0009, … light source that directs light in the cavity…; A second etalon is not taught) before the interaction with the solution (Para 0033,… transmission function of the cavity; Para 0047-0050…change in the intensity of light indicates the concentration/presence of analyte in the analyte solution).

Maity does not teach directing the light from the light source  to a second etalon before the interaction with the solution.
However, one having ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than the duplication of parts for a multiple effect and could seek the benefits of  achieving measurements with improved resolution and accuracy thereby providing analyte detection with higher sensitivity. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI)(B) for further details. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second etalon in the direction of light from the light source before the interaction with the solution to increase the accuracy and precision , thereby facilitating for improved resolution of the detection results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797